DETAILED ACTION
This action is responsive to the application filed on 05/27/2021. Claims 1-20 are pending in the case. Claims 1, 8 and 14 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 17/016,251, filed September 9, 2020 (See ¶ [0001] of the originally filed specification of the instant application). If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance 
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Applicant’s claim for the benefit of prior-filed application 17/014,171 (See Application Data Sheet filed 05/27/2021) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claims 7, 11 and 20 objected to because of the following informalities:
Claims 7 and 20 recite, “wherein the computer program is or comprises an RPA robot” and “wherein the computer program instructions are or comprise an RPA robot”. It is unclear by the use of “is or comprises”/”are or comprise” whether the terms are used to indicate that the computer program [instructions] makes up an RPA robot (e.g. is the programming for an RPA robot), or, if the computer program further comprises an RPA robot. For clarity, Examiner suggests amending the limitations to recite, ““wherein the computer program

Claim 11 recites, “The computer-implemented method of claim 8, wherein the process of claim 8 is repeated for at least one additional activity” (emphasis added). For consistency, Examiner suggests amending the limitation to recite, “The computer-implemented method of claim 8, wherein the method of claim 8 is repeated for at least one additional activity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 10, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claims 3, 10 and 16 recite the limitation "take an action associated with the activity involving the UI element" (emphasis added), e.g. 4 of Claim 3.  There is insufficient antecedent basis for this limitation in the claim as there is no preceding limitation in the claims or the claims upon which they depend of a “UI element”. For examination purposes, Examiner assumes the limitation to read, “take an action associated with the activity involving a UI element.”

Claims 4 and 17 recite, “wherein the process of claim 1 is repeated for at least one additional activity” and “wherein the process of claim 14 is repeated for at least one additional activity”, respectively. However, there is no previously recited “process” in either of Claims 1 or 14. Furthermore, Claim 1 is directed towards “[a] non-transitory computer-readable medium storing a computer program, the computer program configured to cause at least one processor to” that performs certain actions and Claim 14 is directed towards “[a] computing system, comprising: memory storing computer program instructions; and at least one processor configured to execute the computer program instructions, wherein the computer program instructions are configured to cause the at least one processor to” also perform certain actions. Furthermore, each of Claims 1 and 14 only recite a single limitation regarding “an activity”, i.e. “compare the UI element attributes to UI descriptor attributes for an activity of a robotic process automation (RPA) workflow using one or more initial graphical element detection 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-8, 14-15, 17-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-16, 22, 25 and 31-36 of copending Application No. 17/014,171, hereinafter ‘171, in view of Butin et al. (US 20100205529 A1), hereinafter Butin.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5, 7-8, 14-15, 17-18 and 20 of the instant application contain the same, or similar, limitations other than a slight rewording of the claims that one of ordinary skill in the art would recognize as being obvious variants of each other than claims 12-16, 22, 25 and 31-36 of copending Application No. 17/014,171, in view of Butin as shown below.

Regarding Claim 1 of the Instant Application, Claim 12 of ‘171 teaches:
A non-transitory computer-readable medium storing a computer program, the computer program configured to cause at least one processor to: (A computer program embodied on a non-transitory computer-readable medium, the computer program configured to cause at least one processor to: [Claim 12])
analyze a user interface (UI) at runtime to identify UI element attributes for one or more UI elements; (analyze a user interface (UI) at runtime to identify UI element attributes; [Claim 12])
compare the UI element attributes to UI descriptor attributes for an activity of a robotic process automation (RPA) workflow using one or more initial graphical element detection techniques; and (compare the UI element attributes to UI descriptor attributes for an activity of a robotic process automation (RPA) workflow using one or more initial graphical element detection techniques; and [Claim 12])
when a match is not found using the one or more initial graphical element detection techniques during a first time period: execute one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques. (when a match is not found using the one or more initial graphical in parallel with the one or more initial graphical element detection techniques. [Claim 12])

As shown above, Claim 12 of ‘171 teaches all the limitations of Claim 1 except for:
execute one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques (emphasis added).

Butin teaches:
when a match is not found using… one or more initial graphical element detection techniques… execute one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques. (See FIG. 5,checking whether or not the image recognition was successful [0170], If the image recognition was not successful (arrow 531), then the method may proceed with the operations of block 545 and onward [0171] the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) [0173], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077])



One would have been motivated to make such a modification in order to correctly playback a guidance script on a particular device having a particular screen resolution and dimensions, such that accurate execution of step-by-step operations may be achieved (Butin [0079])

Regarding Claim 2 of the Instant Application, Claim 13 of ‘171 teaches:
wherein when a match is not found using the one or more additional graphical element detection techniques during a second time period, the computer program is further configured to cause the at least one processor to: (wherein when a match is not found using the one or more initial graphical element detection techniques and the one 
execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques. (execute one or more supplemental graphical element detection techniques in parallel with the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques. [Claim 13])

As shown above, Claim 12 of ‘171 teaches all the limitations of Claim 1 except for:
execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques. (emphasis added).

Butin teaches:
execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques. (the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) [0173], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or 
Given that Butin further teaches that other suitable operations or sets of operations may be used in accordance with some embodiments. Some operations or sets of operations may be repeated, for example, substantially continuously, for a pre-defined number of iterations, or until one or more conditions are met. In some embodiments, some operations may be performed in parallel, in sequence, or in other suitable orders of execution (Butin [0179]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the execution of one or more supplemental graphical element detection techniques in parallel with the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques. of Claim 13 of ‘171 to include execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques, as taught by Butin.

One would have been motivated to make such a modification in order to correctly playback a guidance script on a particular device having a particular screen resolution and dimensions, such that accurate execution of step-by-step operations may be achieved (Butin [0079])

Regarding Claim 3 of the Instant Application, Claim 14 of ‘171 teaches:

take an action associated with the activity involving the UI element. (take an action associated with the activity involving the UI element. [Claim 14])

Regarding Claim 4 of the Instant Application, Claim 15 of ‘171 teaches:
wherein the process of claim 1 is repeated for at least one additional activity. (wherein the process of claim 12 is repeated for at least one additional activity. [Claim 15])

Regarding Claim 5 of the Instant Application, Claim 16 of ‘ 171 teaches:
wherein the UI descriptor attributes comprise two or more of selector attributes, computer vision (CV) attributes, image matching attributes, and optical character recognition (OCR) attributes. (wherein the UI descriptor attributes comprise two or more of selector attributes, computer vision (CV) attributes, image matching attributes, and optical character recognition (OCR) attributes. [Claim 16])

Regarding Claim 7 of the Instant Application, Claim 22 of ‘171 teaches:
wherein the computer program is or comprises an RPA robot. (wherein the computer program comprises an RPA robot. [Claim 22])

Regarding Claim 8 of the Instant Application, Claim 31 of ‘171 teaches:

analyzing a user interface (UI) at runtime to identify UI element attributes, by a robotic process automation (RPA) robot executing on a computing system; (analyzing, by the RPA robot, a UI at runtime to identify the UI element attributes (Claim 31)
comparing the UI element attributes to UI descriptor attributes for an activity of an RPA workflow using one or more initial graphical element detection techniques, by the RPA robot; and (comparing, by a robotic process automation (RPA) robot, user interface (UI) element attributes to UI descriptor attributes for an activity performed by the RPA robot from a workflow of the RPA robot using one or more initial graphical element detection techniques; and [Claim 25])
when a match is not found using the one or more initial graphical element detection techniques during a first time period: (when a match is not found using the one or more initial graphical element detection techniques during a predefined first time period: [Claim 25])
executing one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques, by the RPA robot. (executing, by the RPA robot, one or more additional graphical element detection techniques in parallel with the one or more initial graphical element detection techniques. [Claim 25])

As shown above, Claim 31 of ‘171 teaches all the limitations of Claim 8 except for:
 instead of the one or more initial graphical element detection techniques (emphasis added).
Butin teaches:
when a match is not found using… one or more initial graphical element detection techniques… executing one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques. (See FIG. 5,checking whether or not the image recognition was successful [0170], If the image recognition was not successful (arrow 531), then the method may proceed with the operations of block 545 and onward [0171] the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) [0173], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077])

Given that Butin further teaches that other suitable operations or sets of operations may be used in accordance with some embodiments. Some operations or sets of operations may be repeated, for example, substantially continuously, for a pre-defined number of iterations, or until one or more conditions are met. In some embodiments, some operations may be performed in parallel, in sequence, or in other suitable orders of execution (Butin [0179]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 

One would have been motivated to make such a modification in order to correctly playback a guidance script on a particular device having a particular screen resolution and dimensions, such that accurate execution of step-by-step operations may be achieved (Butin [0079])

Regarding Claim 14 of the Instant Application, Claim 32 of ‘171 teaches:
A computing system, comprising: memory storing computer program instructions; and at least one processor configured to execute the computer program instructions, wherein the computer program instructions are configured to cause the at least one processor to: (A computing system, comprising: memory storing computer program instructions; and at least one processor configured to execute the computer program instructions, wherein the computer program instructions are configured to cause at least one processor to: [Claim 32])
…
compare the UI element attributes to UI descriptor attributes for an activity of a robotic process automation (RPA) workflow using one or more initial graphical element detection techniques, and (compare user interface (UI) element attributes to UI 
when a match is not found using the one or more initial graphical element detection techniques during a first time period: execute one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques. (when a match is not found using the one or more initial graphical element detection techniques during a predefined first time period: execute one or more additional graphical element detection techniques in parallel with the one or more initial graphical element detection techniques, [Claim 32])

As shown above, Claim 32 of ‘171 teaches all the limitations of Claim 14 except for:
analyze a user interface (UI) at runtime to identify UI element attributes for one or more UI elements,
…
execute one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques (emphasis added).

Butin teaches:
analyze a user interface (UI) at runtime to identify UI element attributes for one or more UI elements, (See FIG. 5, a guidance script [0164], searching for the relevant window in which the action is to be performed [0165], checking whether or not a relevant window was found [0166], using Image Recognition to search, in the relevant 
…
when a match is not found using… one or more initial graphical element detection techniques… execute one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques. (See FIG. 5,checking whether or not the image recognition was successful [0170], If the image recognition was not successful (arrow 531), then the method may proceed with the operations of block 545 and onward [0171] the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) [0173], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077])

Given that Butin further teaches that other suitable operations or sets of operations may be used in accordance with some embodiments. Some operations or 

One would have been motivated to make such a modification in order to correctly playback a guidance script on a particular device having a particular screen resolution and dimensions, such that accurate execution of step-by-step operations may be achieved (Butin [0079])

Regarding Claim 15 of the Instant Application, Claim 33 of ‘171 teaches:
wherein when a match is not found using the one or more additional graphical element detection techniques during a second time period, the computer program is further configured to cause the at least one processor to: (wherein when a match is not found using the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques during a second time period, 
execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques. (execute one or more supplemental graphical element detection techniques in parallel with the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques. [Claim 33])

As shown above, Claim 12 of ‘171 teaches all the limitations of Claim 1 except for:
execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques. (emphasis added).

Butin teaches:
execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques. (the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) [0173], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to 
Given that Butin further teaches that other suitable operations or sets of operations may be used in accordance with some embodiments. Some operations or sets of operations may be repeated, for example, substantially continuously, for a pre-defined number of iterations, or until one or more conditions are met. In some embodiments, some operations may be performed in parallel, in sequence, or in other suitable orders of execution (Butin [0179]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the execution of one or more supplemental graphical element detection techniques in parallel with the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques. of Claim 13 of ‘171 to include execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques, as taught by Butin.

One would have been motivated to make such a modification in order to correctly playback a guidance script on a particular device having a particular screen resolution and dimensions, such that accurate execution of step-by-step operations may be achieved (Butin [0079])

Regarding Claim 17 of the Instant Application, Claim 35 of ‘171 teaches:


Regarding Claim 18 of the Instant Application, Claim 36 of ‘171 teaches:
wherein the UI descriptor attributes comprise two or more of selector attributes, computer vision (CV) attributes, image matching attributes, and optical character recognition (OCR) attributes. (wherein the UI descriptor attributes comprise two or more of selector attributes, computer vision (CV) attributes, image matching attributes, and optical character recognition (OCR) attributes. [Claim 36])

Regarding Claim 20 of the Instant Application, Claim 34 of ‘171 teaches:
wherein the computer program is or comprises an RPA robot. (wherein the computer program instructions comprise an RPA robot. [Claim 34])

Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 19 and 27 of copending Application No. 17/331,558, hereinafter ‘558, in view of Butin. Examiner notes that a Notice of Allowance and Corrected Notice of Allowance in ‘558 were mailed on 01/05/2022 and 02/24/2022, respectively. However, as of this Office Action, an Issue Fee payment has not been received. Thus the provisional nonstatutory double patenting rejection is based on the preliminary claim amendments dated 12/20/2021.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 14 of the instant application contain the same, or similar, limitations other than a slight rewording of the claims that one of ordinary skill in the art would recognize as being obvious variants of each other than claims 19 and 27 of copending Application No. 17/331,558, in view of Butin as shown below.

Regarding Claim 1 of the Instant Application, Claim 19 of ‘558 teaches:
A non-transitory computer-readable medium storing a computer program, the computer program configured to cause at least one processor to: (A non-transitory computer-readable medium storing a computer program for detecting graphical elements in a user interface (UI), the computer program configured to cause at least one processor to: [Claim 19])
analyze a user interface (UI) at runtime to identify UI element attributes for one or more UI elements; (analyze a UI at runtime, by the RPA robot, to identify UI element attributes; [Claim 19])
compare the UI element attributes to UI descriptor attributes for an activity of a robotic process automation (RPA) workflow using one or more initial graphical element detection techniques; and (compare the UI element attributes to UI descriptor attributes for the activity, by the RPA robot, using one or more initial graphical element detection techniques, and [Claim 19])
when a match is not found using the one or more initial graphical element detection techniques during a first time period: execute one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques. (when a match is not found using the one or more initial graphical in parallel with the one or more initial graphical element detection techniques, [Claim 19])

As shown above, Claim 19 of ‘558 teaches all the limitations of Claim 1 except for:
execute one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques (emphasis added).

Butin teaches:
when a match is not found using… one or more initial graphical element detection techniques… execute one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques. (See FIG. 5,checking whether or not the image recognition was successful [0170], If the image recognition was not successful (arrow 531), then the method may proceed with the operations of block 545 and onward [0171] the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) [0173], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077])



One would have been motivated to make such a modification in order to correctly playback a guidance script on a particular device having a particular screen resolution and dimensions, such that accurate execution of step-by-step operations may be achieved (Butin [0079]) 

Regarding Claim 14 of the Instant Application, Claim 27 of ‘558 teaches:
A computing system, comprising: memory storing computer program instructions; and at least one processor configured to execute the computer program instructions, wherein the computer program instructions are configured to cause the at least one processor to: (A computing system, comprising: memory storing computer program 
analyze a user interface (UI) at runtime to identify UI element attributes for one or more UI elements; (analyze a UI at runtime, by the RPA robot, to identify UI element attributes, [Claim 27])
compare the UI element attributes to UI descriptor attributes for an activity of a robotic process automation (RPA) workflow using one or more initial graphical element detection techniques; and (compare the UI element attributes to UI descriptor attributes for the activity, by the RPA robot, using one or more initial graphical element detection techniques, and [Claim 27])
when a match is not found using the one or more initial graphical element detection techniques during a first time period: execute one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques. (when a match is not found using the one or more initial graphical element detection techniques during the first time period: execute, by the RPA robot, one or more additional graphical element detection techniques in parallel with the one or more initial graphical element detection techniques, [Claim 27])

As shown above, Claim 27 of ‘558 teaches all the limitations of Claim 1 except for:
 instead of the one or more initial graphical element detection techniques (emphasis added).

Butin teaches:
when a match is not found using… one or more initial graphical element detection techniques… execute one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques. (See FIG. 5,checking whether or not the image recognition was successful [0170], If the image recognition was not successful (arrow 531), then the method may proceed with the operations of block 545 and onward [0171] the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) [0173], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077])

Given that Butin further teaches that other suitable operations or sets of operations may be used in accordance with some embodiments. Some operations or sets of operations may be repeated, for example, substantially continuously, for a pre-defined number of iterations, or until one or more conditions are met. In some embodiments, some operations may be performed in parallel, in sequence, or in other suitable orders of execution (Butin [0179]), it would have been obvious to one of 

One would have been motivated to make such a modification in order to correctly playback a guidance script on a particular device having a particular screen resolution and dimensions, such that accurate execution of step-by-step operations may be achieved (Butin [0079]) 

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/17/331,558, hereinafter ‘558, (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 8 of the instant application contains the same, or similar, limitations, other than a slight rewording of the claims that one of ordinary skill in the art would recognize as being obvious variants of each other, compared to Claims 8 of ‘558, and the entire scope of the reference claim falls within the scope of the examined claim, thus the claims under examination are anticipated by the reference claims, as shown below. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). Examiner notes that a Notice of Allowance .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding Claim 8, Claim 8 of ‘558 teaches:
A computer-implemented method, comprising: (The computer-implemented method of claim 1, further comprising: [Claim 8])
analyzing a user interface (UI) at runtime to identify UI element attributes, by a robotic process automation (RPA) robot executing on a computing system; (analyzing a UI at runtime, by the RPA robot, to identify UI element attributes; [Claim 8])
comparing the UI element attributes to UI descriptor attributes for an activity of an RPA workflow using one or more initial graphical element detection techniques, by the RPA robot; and (comparing the UI element attributes to UI descriptor attributes for the activity, by the RPA robot, using one or more initial graphical element detection techniques; and [Claim 8])
when a match is not found using the one or more initial graphical element detection techniques during a first time period: (when a match is not found using the one or more initial graphical element detection techniques during a first time period: [Claim 8])


Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Butin et al. (US 20100205529 A1), hereinafter Butin, in view of Colciago (US 20090167493 A1), hereinafter Colciago.
Regarding Claim 1, Butin teaches:
A non-transitory computer-readable medium storing a computer program, the computer program configured to cause at least one processor to: (See FIG. 1, System 100 includes a device 110, for example, for example, a desktop computer, a Personal Computer (PC), a laptop computer... [0055], a processor 111, an input unit 112, an output unit 113, a memory unit 114, a storage unit 115, and a communication unit 116 [0057], also guidance station 190; The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077] machine-readable medium or article which may store an instruction or a set of instructions that, if executed by a machine, cause the machine to perform a method and/or operations described herein [0188])
analyze a user interface (UI) at runtime to identify UI element attributes; compare the UI element attributes to UI descriptor attributes for an activity of a robotic process automation (RPA) workflow using one or more initial graphical element detection techniques; and (See FIG. 5, a guidance script [0164], searching for the relevant window in which the action is to be performed [0165], checking whether or not a relevant window was found [0166], using Image Recognition to search, in the relevant window, for an image on which the action is to be performed [0169] script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play 
when a match is not found using the one or more initial graphical element detection techniques…: (See FIG. 5,checking whether or not the image recognition was successful [0170], If the image recognition was not successful (arrow 531), then the method may proceed with the operations of block 545 and onward [0171])
execute one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques. (See FIG. 5, the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) [0173], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077])

As shown above, Butin teaches:
when a match is not found using the one or more initial graphical element detection techniques: execute one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques.


when a match is not found using the one or more initial graphical element detection techniques during a first time period: (emphasis added)

However, Colciago teaches:
when a match is not found using… one or more initial graphical element detection techniques during a first time period: execute one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques. (in the pre-set period of time (t1) the control system 7 fails to identify a recognisable face in the images captured by the video camera 2, the system proceeds to step 25, in which it prevents the opening of the door 4 and invites the user 6 to show his or her face to the video camera, through video and/or audio messages transmitted by the warning device 12, repeated once or a number of times at regular intervals [0020] the system proceeds to step 26 in which the control system 7 continues to attempt to identify a face from the images captured by the video camera 2 [0021])

Given that Butin teaches:
the speeds of imitated mouse movements are pre-defined (e.g., hard-coded), for example, measured in pixels per second. In some embodiments, the time that passes between two mouse actions may depend on, for example: the screen locations 
The tracked and saved data may include, for example, type information ( e.g., keyboard or mouse action), identification information (e.g., which key was pressed), location information (e.g., which item or location was clicked-on by the mouse), timing information (e.g., when exactly was the key pressed or the mouse clicked, in relation to a time-line or in relation to previous and/or subsequent actions), or the like. (Butin [0115]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the, when a match is not found using the one or more initial graphical element detection techniques: execute one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques, of Butin, to include a first time period, as taught by Colciago, to meet the claim limitations of, when a match is not found using the one or more initial graphical element detection techniques during a first time period: execute one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques, with a reasonable expectation of success.



Regarding Claim 2, the rejection of Claim 1 is incorporated.
Butin teaches:
wherein when a match is not found using the one or more additional graphical element detection techniques…, (If the OCR was not successful (arrow 551), then the method may include reporting the error (block 555) [0175], Other suitable operations or sets of operations may be used in accordance with some embodiments. Some operations or sets of operations may be repeated, for example, substantially continuously, for a pre-defined number of iterations, or until one or more conditions are met. In some embodiments, some operations may be performed in parallel, in sequence, or in other suitable orders of execution [0179])
the computer program is further configured to cause the at least one processor to: (See FIG. 1, System 100 includes a device 110, for example, for example, a desktop computer, a Personal Computer (PC), a laptop computer... [0055], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077])
execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or 

As shown above, Butin teaches wherein when a match is not found using the one or more additional graphical element detection techniques, the computer program is further configured to cause the at least one processor to: execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques.

Furthermore, given that one of ordinary skill in the art would recognize that some period of time would have to elapse before a determination if the OCR was not successful (arrow 551) [0175] of Butin is made, Butin at least suggests, but may not explicitly disclose:
wherein when a match is not found using the one or more additional graphical element detection techniques during a second time period, (emphasis added)

However, Colciago teaches:
wherein when a match is not found using the one or more additional graphical element detection techniques during a second time period,… execute one or more 

Given that Butin teaches:
the speeds of imitated mouse movements are pre-defined (e.g., hard-coded), for example, measured in pixels per second. In some embodiments, the time that passes between two mouse actions may depend on, for example: the screen locations corresponding to the two actions; the screen resolution; the current script play speed; optionally, a pre-defined minimum time period (e.g., if the two mouse actions locations are very close, the time between the two actions will not be less than a pre-defined number of milliseconds); a minimum time between mouse actions for a specific play speed; or the like. (Butin [0107]); and
The tracked and saved data may include, for example, type information ( e.g., keyboard or mouse action), identification information (e.g., which key was pressed), location information (e.g., which item or location was clicked-on by the mouse), timing information (e.g., when exactly was the key pressed or the mouse clicked, in relation to a time-line or in relation to previous and/or subsequent actions), or the like. (Butin 

One would have been motivated to make such a modification to provide monitoring that is efficient, effective, versatile, practical and simple to produce (Colciago [0004])

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Butin, as modified, teaches:
wherein when a match is found, the computer program is further configured to cause the at least one processor to: take an action associated with the activity involving 

Regarding Claim 4, the rejection of Claim 1 is incorporated.
Butin, as modified, teaches:
wherein the process of claim 1 is repeated for at least one additional activity. (the script player 152 may feature a next-action preview, allowing the user to see all the time a visual preview of the next step in the played guidance script 151. The user may select, using the toolbar 154, whether or not to display the next action preview. In some embodiments, the default option is not to show the preview, except for playback in a "step-by-step" mode in which the preview is shown as a default [0105], a guidance script 151 may be programmed to wait for window(s) to open or close. For example, during the script recording process, the script recorder 152 may keep tracking the list of opened windows in the guided application 150, and may record any change (e.g., opening or closure of any window) in that list in relation to the action that the user 

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Butin, as modified, teaches:
wherein the UI descriptor attributes comprise two or more of (script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script [0149] the guidance script 151 may be stored using a textual scripting language, for example, describing the mouse and/or keyboard 
selector attributes, (a guidance script151 may be associated with a script display table having one or more parameters, for example: Action ID (e.g., utilizing automatic numbering managed by the script recorder 153, which defines the actions order, and optionally indicating an action inside another action using hierarchically numbered action ID numbers, such as 2.1, 2.2, etc.); Action Visualization; Action Description ( e.g., mouse click or double-click, key stroke, mouse and keyboard Combination, guide-bubble display, condition check); Technical Details (e.g., mouse position, window details); or the like [0121])
computer vision (CV) attributes, (guidance script 151 may include multiple types of actions that were added during initial creation of the guidance script 151 and/or during subsequent editing of the guidance script 151 [0128], each action may be associated with a suitable visualization. For example, a mouse action may be associated with a screenshot of the area where the action occurs; the screenshot also includes an illustrated image of the cursor. In case of a movement action (e.g., drag and drop), the screenshot may include a visualization or animation of the cursor's movement from the beginning to the end of the action. The image may further include an image of a mouse with the relevant mouse button highlighted. Optionally, the images of the cursor and the mouse may be semitransparent. A keyboard action may be associated with a screenshot of the active field or window at the moment of the key stroke. The screenshot may further include an illustrated image of the key that is stroked. In case of 
image matching attributes, and (finding the closest boundary lines surrounding the mouse position (block 425); and saving screenshot(s) of that rectangle (block 430) from the current window state (when mouse is down) and from the window screenshot before the mouse click occurred (e.g., utilizing a previously-saved screenshot of the window, which is saved every time a new window is opened/resized [0159]  saving the relative position in the main window of the clicked rectangle/window, including the relative position of the scrollbars and the main window size (block 450). [0161])
optical character recognition (OCR) attributes. (analyzing the rectangle (block 435), searching for text (e.g., using OCR) (block 440), and saving any found text (block 445) [0160], scanning ( e.g., using OCR) the surrounding of the window/rectangle (right, left, top, bottom) for any text (block 455), and saving the identified text items and their distance from the window/rectangle (block 460). [0162])

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Butin, as modified, teaches:
wherein the one or more initial graphical element detection techniques, the one or more additional graphical element detection techniques, or both, comprise two or 
a selector technique, (a guidance script151 may be associated with a script display table having one or more parameters, for example: Action ID (e.g., utilizing automatic numbering managed by the script recorder 153, which defines the actions order, and optionally indicating an action inside another action using hierarchically numbered action ID numbers, such as 2.1, 2.2, etc.); Action Visualization; Action Description (e.g., mouse click or double-click, key stroke, mouse and keyboard Combination, guide-bubble display, condition check); Technical Details (e.g., mouse position, window details); or the like [0121] searching for the relevant window in which the action is to be performed [0165], checking whether or not a relevant window was found [0166], using Image Recognition to search, in the relevant window, for an image on which the action is to be performed [0169])

an image matching technique, and (finding the closest boundary lines surrounding the mouse position (block 425); and saving screenshot(s) of that rectangle (block 430) from the current window state (when mouse is down) and from the window screenshot before the mouse click occurred (e.g., utilizing a previously-saved screenshot of the window, which is saved every time a new window is opened/resized 
an optical character (OCR) technique. (analyzing the rectangle (block 435), searching for text ( e.g., using OCR) (block 440), and saving any found text (block 445) [0160], scanning ( e.g., using OCR) the surrounding of the window/rectangle (right, left, top, bottom) for any text (block 455), and saving the identified text items and their distance from the window/rectangle (block 460). [0162] the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) [0173])

Regarding Claim 7, the rejection of Claim 1 is incorporated.
Butin, as modified, teaches:
wherein the computer program is or comprises an RP A robot. (The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077])

Regarding Claim 8, Butin teaches:
A computer-implemented method, comprising: 
analyzing a user interface (UI) at runtime to identify UI element attributes, by a robotic process automation (RPA) robot; comparing the UI element attributes to UI descriptor attributes for an activity of an RPA workflow using one or more initial graphical element detection techniques, by the RPA robot; and (See FIG. 5, a guidance script [0164], searching for the relevant window in which the action is to be performed [0165], checking whether or not a relevant window was found [0166], using Image Recognition to search, in the relevant window, for an image on which the action is to be performed [0169] script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script [0149] one or more OCR or image recognition algorithms may be used [0153], See FIG. 1, System 100 includes a device 110, for example, for example, a desktop computer, a Personal Computer (PC), a laptop computer... [0055], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077])
when a match is not found using the one or more initial graphical element detection techniques…: (See FIG. 5,checking whether or not the image recognition was 
executing one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques, by the RPA robot. (See FIG. 5, the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) [0173], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077])

As shown above, Butin teaches:
when a match is not found using the one or more initial graphical element detection techniques: executing one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques.

Furthermore, given that one of ordinary skill in the art would recognize that some period of time would have to elapse before a determination in checking whether or not the image recognition was successful [0170] of Butin is made, Butin at least suggests, but may not explicitly disclose:
when a match is not found using the one or more initial graphical element detection techniques during a first time period: (emphasis added)

when a match is not found using… one or more initial graphical element detection techniques during a first time period: executing one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques… (in the pre-set period of time (t1) the control system 7 fails to identify a recognisable face in the images captured by the video camera 2, the system proceeds to step 25, in which it prevents the opening of the door 4 and invites the user 6 to show his or her face to the video camera, through video and/or audio messages transmitted by the warning device 12, repeated once or a number of times at regular intervals [0020] the system proceeds to step 26 in which the control system 7 continues to attempt to identify a face from the images captured by the video camera 2 [0021])

Given that Butin teaches:
the speeds of imitated mouse movements are pre-defined (e.g., hard-coded), for example, measured in pixels per second. In some embodiments, the time that passes between two mouse actions may depend on, for example: the screen locations corresponding to the two actions; the screen resolution; the current script play speed; optionally, a pre-defined minimum time period (e.g., if the two mouse actions locations are very close, the time between the two actions will not be less than a pre-defined number of milliseconds); a minimum time between mouse actions for a specific play speed; or the like. (Butin [0107]); and


One would have been motivated to make such a modification to provide monitoring that is efficient, effective, versatile, practical and simple to produce (Colciago [0004])

Regarding Claim 9, the rejection of Claim 8 is incorporated.
Butin teaches:

executing, by the RPA robot, (See FIG. 1, System 100 includes a device 110, for example, for example, a desktop computer, a Personal Computer (PC), a laptop computer... [0055], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077])
one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques. (Some operations or sets of operations may be repeated, for example, substantially continuously, for a pre-defined number of iterations, or until one or more conditions are met. In some embodiments, some operations may be performed in parallel, in sequence, or in other suitable orders of execution [0179] script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify 



Furthermore, given that one of ordinary skill in the art would recognize that some period of time would have to elapse before a determination if the OCR was not successful (arrow 551) [0175] of Butin is made, Butin at least suggests, but may not explicitly disclose:
wherein when a match is not found using the one or more additional graphical element detection techniques during a second time period, (emphasis added)

However, Colciago teaches:
wherein when a match is not found using the one or more additional graphical element detection techniques during a second time period, executing… one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques. (If in the pre-set period of time (t2) the control system 7 fails to identify a recognisable face in the images captured by the video camera 2 [0022], the control system 7 sends the images captured by the video camera 2 to the display 8 so that the operators 9 can see the scene in the entrance area 3 and possibly 

Given that Butin teaches:
the speeds of imitated mouse movements are pre-defined (e.g., hard-coded), for example, measured in pixels per second. In some embodiments, the time that passes between two mouse actions may depend on, for example: the screen locations corresponding to the two actions; the screen resolution; the current script play speed; optionally, a pre-defined minimum time period (e.g., if the two mouse actions locations are very close, the time between the two actions will not be less than a pre-defined number of milliseconds); a minimum time between mouse actions for a specific play speed; or the like. (Butin [0107]); and
The tracked and saved data may include, for example, type information ( e.g., keyboard or mouse action), identification information (e.g., which key was pressed), location information (e.g., which item or location was clicked-on by the mouse), timing information (e.g., when exactly was the key pressed or the mouse clicked, in relation to a time-line or in relation to previous and/or subsequent actions), or the like. (Butin [0115]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the, wherein when a match is not found using the one or more additional graphical element detection techniques, the computer program is further configured to cause the at least one processor to: execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical 

One would have been motivated to make such a modification to provide monitoring that is efficient, effective, versatile, practical and simple to produce (Colciago [0004])

Regarding Claim 10, the rejection of Claim 8 is incorporated.
Butin, as modified, teaches:
wherein when a match is found, the method further comprises: taking an action associated with the activity involving the UI element, by the RPA robot. (If exactly one relevant screen position was found (arrow 536), then the method may include executing the user action imitation at that screen position (block 538) [0172], if more than one relevant screen position was found (arrow 537), then the method may include executing the user action imitation at the screen position which is the relatively the closest to the original screen position in the recording phase (block 540), [0172] If exactly one relevant text item was found (arrow 561), then the method may include executing the user action imitation at that text item (block 570), [0176], if more than one relevant text items was 

Regarding Claim 11, the rejection of Claim 8 is incorporated.
Butin, as modified, teaches:
wherein the process of claim 8 is repeated for at least one additional activity. (the script player 152 may feature a next-action preview, allowing the user to see all the time a visual preview of the next step in the played guidance script 151. The user may select, using the toolbar 154, whether or not to display the next action preview. In some embodiments, the default option is not to show the preview, except for playback in a "step-by-step" mode in which the preview is shown as a default [0105], a guidance script 151 may be programmed to wait for window(s) to open or close. For example, during the script recording process, the script recorder 152 may keep tracking the list of opened windows in the guided application 150, and may record any change (e.g., opening or closure of any window) in that list in relation to the action that the user performed and recorded. The script recorder 153 thus knows to automatically add a "Wait for a window to open/close" action in the guidance script 151 being recorded, for example, right after a specific action takes place. For example, if the guided user click on a button in the guided application 150 and as a result a new form opens, the guidance script 151 may contain a "mouse click" action and then a "wait for a window to open/close" action, such that during the replay process this guidance script 151 will not attempt to perform the next actions before the window is actually opened. [0133], Other 

Regarding Claim 12, the rejection of Claim 8 is incorporated.
Butin, as modified, teaches:
wherein the UI descriptor attributes comprise two or more of (script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script [0149] the guidance script 151 may be stored using a textual scripting language, for example, describing the mouse and/or keyboard actions that tale place during the script. Optionally, the guidance script 151 may include, or may be associated with, other types of data, for example, screenshots, animation files, audio files, text files, or the like [0123])
selector attributes, (a guidance script151 may be associated with a script display table having one or more parameters, for example: Action ID (e.g., utilizing automatic numbering managed by the script recorder 153, which defines the actions order, and optionally indicating an action inside another action using hierarchically numbered 
computer vision (CV) attributes, (guidance script 151 may include multiple types of actions that were added during initial creation of the guidance script 151 and/or during subsequent editing of the guidance script 151 [0128], each action may be associated with a suitable visualization. For example, a mouse action may be associated with a screenshot of the area where the action occurs; the screenshot also includes an illustrated image of the cursor. In case of a movement action (e.g., drag and drop), the screenshot may include a visualization or animation of the cursor's movement from the beginning to the end of the action. The image may further include an image of a mouse with the relevant mouse button highlighted. Optionally, the images of the cursor and the mouse may be semitransparent. A keyboard action may be associated with a screenshot of the active field or window at the moment of the key stroke. The screenshot may further include an illustrated image of the key that is stroked. In case of more than one key stroked, a general image of a keyboard (optionally, semi-transparent) may be added. [0129] analyzing the rectangle (block 435), searching for text (e.g., using OCR) (block 440), and saving any found text (block 445) [0160], scanning ( e.g., using OCR) the surrounding of the window/rectangle (right, left, top, bottom) for any text (block 455), and saving the identified text items and their distance from the window/rectangle (block 460). [0162])

optical character recognition (OCR) attributes. (analyzing the rectangle (block 435), searching for text (e.g., using OCR) (block 440), and saving any found text (block 445) [0160], scanning ( e.g., using OCR) the surrounding of the window/rectangle (right, left, top, bottom) for any text (block 455), and saving the identified text items and their distance from the window/rectangle (block 460). [0162])

Regarding Claim 13, the rejection of Claim 8 is incorporated.
Butin, as modified, teaches:
wherein the one or more initial graphical element detection techniques, the one or more additional graphical element detection techniques, or both, comprise two or more of (utilize other particular or "atomic" algorithms, which may be used within or as part of other algorithms. [0178] the helper 140 obtains and presents to the user the interactive guidance and navigation, and actually executes the required operations automatically and instead of the user, based on pre-recorded and pre-stored guidance scripts 151 which may be played-back to the user of device 110 [0077],  script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image 
a selector technique, (a guidance script151 may be associated with a script display table having one or more parameters, for example: Action ID (e.g., utilizing automatic numbering managed by the script recorder 153, which defines the actions order, and optionally indicating an action inside another action using hierarchically numbered action ID numbers, such as 2.1, 2.2, etc.); Action Visualization; Action Description (e.g., mouse click or double-click, key stroke, mouse and keyboard Combination, guide-bubble display, condition check); Technical Details (e.g., mouse position, window details); or the like [0121] searching for the relevant window in which the action is to be performed [0165], checking whether or not a relevant window was found [0166], using Image Recognition to search, in the relevant window, for an image on which the action is to be performed [0169])
a computer vision (CV) technique, (guidance script 151 may include multiple types of actions that were added during initial creation of the guidance script 151 and/or during subsequent editing of the guidance script 151 [0128], each action may be associated with a suitable visualization. For example, a mouse action may be associated with a screenshot of the area where the action occurs; the screenshot also includes an illustrated image of the cursor. In case of a movement action (e.g., drag and drop), the screenshot may include a visualization or animation of the cursor's movement 
an image matching technique, and (finding the closest boundary lines surrounding the mouse position (block 425); and saving screenshot(s) of that rectangle (block 430) from the current window state (when mouse is down) and from the window screenshot before the mouse click occurred (e.g., utilizing a previously-saved screenshot of the window, which is saved every time a new window is opened/resized [0159] saving the relative position in the main window of the clicked rectangle/window, including the relative position of the scrollbars and the main window size (block 450). [0161] guidance script [0164], searching for the relevant window in which the action is to be performed [0165], checking whether or not a relevant window was found [0166], using Image Recognition to search, in the relevant window, for an image on which the action is to be performed [0169])


Regarding Claim 14, Butin teaches:
A computing system, comprising: memory storing computer program instructions; and at least one processor configured to execute the computer program instructions, wherein the computer program instructions are configured to cause the at least one processor to: (See FIG. 1, System 100 includes a device 110, for example, for example, a desktop computer, a Personal Computer (PC), a laptop computer... [0055], a processor 111, an input unit 112, an output unit 113, a memory unit 114, a storage unit 115, and a communication unit 116 [0057], also guidance station 190; The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077] machine-readable medium or article which may store an instruction or a set of instructions that, if executed by a machine, cause the machine to perform a method and/or operations described herein [0188])

when a match is not found using the one or more initial graphical element detection techniques…: (See FIG. 5,checking whether or not the image recognition was successful [0170], If the image recognition was not successful (arrow 531), then the method may proceed with the operations of block 545 and onward [0171])
execute one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques. (See FIG. 5, the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) [0173], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or 

As shown above, Butin teaches:
when a match is not found using the one or more initial graphical element detection techniques: execute one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques.

Furthermore, given that one of ordinary skill in the art would recognize that some period of time would have to elapse before a determination in checking whether or not the image recognition was successful [0170] of Butin is made, Butin at least suggests, but may not explicitly disclose:
when a match is not found using the one or more initial graphical element detection techniques during a first time period: (emphasis added)

However, Colciago teaches:
when a match is not found using… one or more initial graphical element detection techniques during a first time period: execute one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques. (in the pre-set period of time (t1) the control system 7 fails to identify a recognisable face in the images captured by the video camera 2, the system proceeds to step 25, in which it prevents the opening of the door 4 and invites the user 

Given that Butin teaches:
the speeds of imitated mouse movements are pre-defined (e.g., hard-coded), for example, measured in pixels per second. In some embodiments, the time that passes between two mouse actions may depend on, for example: the screen locations corresponding to the two actions; the screen resolution; the current script play speed; optionally, a pre-defined minimum time period (e.g., if the two mouse actions locations are very close, the time between the two actions will not be less than a pre-defined number of milliseconds); a minimum time between mouse actions for a specific play speed; or the like. (Butin [0107]); and
The tracked and saved data may include, for example, type information ( e.g., keyboard or mouse action), identification information (e.g., which key was pressed), location information (e.g., which item or location was clicked-on by the mouse), timing information (e.g., when exactly was the key pressed or the mouse clicked, in relation to a time-line or in relation to previous and/or subsequent actions), or the like. (Butin [0115]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the, when a match is not found using the one or more initial graphical element detection techniques: execute one or more additional graphical element detection techniques instead of the one or more initial 

One would have been motivated to make such a modification to provide monitoring that is efficient, effective, versatile, practical and simple to produce (Colciago [0004])

Regarding Claim 15, the rejection of Claim 14 is incorporated.
Butin teaches:
wherein when a match is not found using the one or more additional graphical element detection techniques…, (If the OCR was not successful (arrow 551), then the method may include reporting the error (block 555) [0175], Other suitable operations or sets of operations may be used in accordance with some embodiments. Some operations or sets of operations may be repeated, for example, substantially continuously, for a pre-defined number of iterations, or until one or more conditions are met. In some embodiments, some operations may be performed in parallel, in sequence, or in other suitable orders of execution [0179])
the computer program instructions are further configured to cause the at least one processor to: (See FIG. 1, System 100 includes a device 110, for example, for 
execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques. (Some operations or sets of operations may be repeated, for example, substantially continuously, for a pre-defined number of iterations, or until one or more conditions are met. In some embodiments, some operations may be performed in parallel, in sequence, or in other suitable orders of execution [0179] script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], system 100 may include one or more OCR engines, having text and/or image recognition capabilities, for example: an OCR engine 171 associated with the script player 152 and utilized for script playback;... In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script. Other functions may be performed by OCR engines 171 and/or 172, which may include text and/or image identification capabilities. [0149] the OCR engine 171 may not be able to recognize, in the playback phase, a particular textual item that was recognized and saved during the recording phase ( e.g., due to 

As shown above, Butin teaches wherein when a match is not found using the one or more additional graphical element detection techniques, the computer program is further configured to cause the at least one processor to: execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques.

Furthermore, given that one of ordinary skill in the art would recognize that some period of time would have to elapse before a determination if the OCR was not 
wherein when a match is not found using the one or more additional graphical element detection techniques during a second time period, (emphasis added)

However, Colciago teaches:
wherein when a match is not found using the one or more additional graphical element detection techniques during a second time period,… execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques. (If in the pre-set period of time (t2) the control system 7 fails to identify a recognisable face in the images captured by the video camera 2 [0022], the control system 7 sends the images captured by the video camera 2 to the display 8 so that the operators 9 can see the scene in the entrance area 3 and possibly the person 6 who wants to access the video monitored premises, to be able to evaluate whether the person 6 has a suspicious demeanour [0023])

Given that Butin teaches:
the speeds of imitated mouse movements are pre-defined (e.g., hard-coded), for example, measured in pixels per second. In some embodiments, the time that passes between two mouse actions may depend on, for example: the screen locations corresponding to the two actions; the screen resolution; the current script play speed; optionally, a pre-defined minimum time period (e.g., if the two mouse actions locations 
The tracked and saved data may include, for example, type information ( e.g., keyboard or mouse action), identification information (e.g., which key was pressed), location information (e.g., which item or location was clicked-on by the mouse), timing information (e.g., when exactly was the key pressed or the mouse clicked, in relation to a time-line or in relation to previous and/or subsequent actions), or the like. (Butin [0115]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the, wherein when a match is not found using the one or more additional graphical element detection techniques, the computer program is further configured to cause the at least one processor to: execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques, of Butin, to include a second time period, as taught by Colciago, to meet the claim limitations of, wherein when a match is not found using the one or more additional graphical element detection techniques during a second time period, the computer program is further configured to cause the at least one processor to: execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques, with a reasonable expectation of success.



Regarding Claim 16, the rejection of Claim 14 is incorporated.
Butin, as modified, teaches:
wherein when a match is found, the computer program instructions are further configured to cause the at least one processor to: take an action associated with the activity involving the UI element. (If exactly one relevant screen position was found (arrow 536), then the method may include executing the user action imitation at that screen position (block 538) [0172], if more than one relevant screen position was found (arrow 537), then the method may include executing the user action imitation at the screen position which is the relatively the closest to the original screen position in the recording phase (block 540), [0172] If exactly one relevant text item was found (arrow 561), then the method may include executing the user action imitation at that text item (block 570), [0176], if more than one relevant text items was found (arrow 562), then the method may include executing the user action imitation at the text item which is relatively the closest to the original text item in the recording phase (block 575), [0176])

Regarding Claim 17, the rejection of Claim 14 is incorporated.
Butin, as modified, teaches:
wherein the process of claim 14 is repeated for at least one additional activity. (the script player 152 may feature a next-action preview, allowing the user to see all the 

Regarding Claim 18, the rejection of Claim 14 is incorporated.

wherein the UI descriptor attributes comprise two or more of (script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script [0149] the guidance script 151 may be stored using a textual scripting language, for example, describing the mouse and/or keyboard actions that tale place during the script. Optionally, the guidance script 151 may include, or may be associated with, other types of data, for example, screenshots, animation files, audio files, text files, or the like [0123])
selector attributes, (a guidance script151 may be associated with a script display table having one or more parameters, for example: Action ID (e.g., utilizing automatic numbering managed by the script recorder 153, which defines the actions order, and optionally indicating an action inside another action using hierarchically numbered action ID numbers, such as 2.1, 2.2, etc.); Action Visualization; Action Description ( e.g., mouse click or double-click, key stroke, mouse and keyboard Combination, guide-bubble display, condition check); Technical Details (e.g., mouse position, window details); or the like [0121])
computer vision (CV) attributes, (guidance script 151 may include multiple types of actions that were added during initial creation of the guidance script 151 and/or during subsequent editing of the guidance script 151 [0128], each action may be associated with a suitable visualization. For example, a mouse action may be 
image matching attributes, and (finding the closest boundary lines surrounding the mouse position (block 425); and saving screenshot(s) of that rectangle (block 430) from the current window state (when mouse is down) and from the window screenshot before the mouse click occurred (e.g., utilizing a previously-saved screenshot of the window, which is saved every time a new window is opened/resized [0159]  saving the relative position in the main window of the clicked rectangle/window, including the relative position of the scrollbars and the main window size (block 450). [0161])
optical character recognition (OCR) attributes. (analyzing the rectangle (block 435), searching for text (e.g., using OCR) (block 440), and saving any found text (block 

Regarding Claim 19, the rejection of Claim 14 is incorporated.
Butin, as modified, teaches:
wherein the one or more initial graphical element detection techniques, the one or more additional graphical element detection techniques, or both, comprise two or more of (utilize other particular or "atomic" algorithms, which may be used within or as part of other algorithms. [0178] the helper 140 obtains and presents to the user the interactive guidance and navigation, and actually executes the required operations automatically and instead of the user, based on pre-recorded and pre-stored guidance scripts 151 which may be played-back to the user of device 110 [0077],  script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script [0149] one or more OCR or image recognition algorithms may be used [0153])
a selector technique, (a guidance script151 may be associated with a script display table having one or more parameters, for example: Action ID (e.g., utilizing automatic numbering managed by the script recorder 153, which defines the actions order, and optionally indicating an action inside another action using hierarchically 
a computer vision (CV) technique, (guidance script 151 may include multiple types of actions that were added during initial creation of the guidance script 151 and/or during subsequent editing of the guidance script 151 [0128], each action may be associated with a suitable visualization. For example, a mouse action may be associated with a screenshot of the area where the action occurs; the screenshot also includes an illustrated image of the cursor. In case of a movement action (e.g., drag and drop), the screenshot may include a visualization or animation of the cursor's movement from the beginning to the end of the action. The image may further include an image of a mouse with the relevant mouse button highlighted. Optionally, the images of the cursor and the mouse may be semitransparent. A keyboard action may be associated with a screenshot of the active field or window at the moment of the key stroke. The screenshot may further include an illustrated image of the key that is stroked. In case of more than one key stroked, a general image of a keyboard (optionally, semi-transparent) may be added. [0129] analyzing the rectangle (block 435), searching for text (e.g., using OCR) (block 440), and saving any found text (block 445) [0160], scanning ( e.g., using OCR) the surrounding of the window/rectangle (right, left, top, 
an image matching technique, and (finding the closest boundary lines surrounding the mouse position (block 425); and saving screenshot(s) of that rectangle (block 430) from the current window state (when mouse is down) and from the window screenshot before the mouse click occurred (e.g., utilizing a previously-saved screenshot of the window, which is saved every time a new window is opened/resized [0159] saving the relative position in the main window of the clicked rectangle/window, including the relative position of the scrollbars and the main window size (block 450). [0161] guidance script [0164], searching for the relevant window in which the action is to be performed [0165], checking whether or not a relevant window was found [0166], using Image Recognition to search, in the relevant window, for an image on which the action is to be performed [0169])
an optical character (OCR) technique. (analyzing the rectangle (block 435), searching for text ( e.g., using OCR) (block 440), and saving any found text (block 445) [0160], scanning ( e.g., using OCR) the surrounding of the window/rectangle (right, left, top, bottom) for any text (block 455), and saving the identified text items and their distance from the window/rectangle (block 460). [0162] the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) [0173])

Regarding Claim 20, the rejection of Claim 14 is incorporated.
Butin, as modified, teaches:


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chatsinchai et al. (US 20030191559 A1) - Robot Command Generating System For Graphic User Interface Application, Has Robot Creator Tool Which Receives Events Sent From User Interface And Converts Event Into Robot Commands

Milov (US 20090103769 A1) - Cognitive control framework for automatic control of application programs exposure a graphical user interface

Thangrah et al. (US 20210117162 A1) - Unified digital automation platform

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179